Citation Nr: 1619421	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  13-26 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent for right quadriceps muscle rupture.

3.  Entitlement to an increased rating for a right hip disability, rated 20 percent for limitation of abduction and 20 percent for limitation of flexion prior to November 20, 2013, and rated 30 percent for total hip arthroplasty as of January 1, 2015.


REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Attorney


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel
INTRODUCTION

The Veteran had active service from May 1966 to December 1968, from June 1971 to June 1974, and from November 1974 to August 1980.  His medals include the Combat Infantryman Badge and the Vietnam Cross of Gallantry.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to increased ratings for right quadriceps and hip disabilities  are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the evidence establishes PTSD is attributable to combat stressors in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Disabilities diagnosed after service will still be service-connected if all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2015); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

To establish service connection on a direct basis, the record must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection for PTSD requires a medical diagnosis; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015).  There are several avenues to document an in-service stressor.  38 C.F.R. § 3.304(f) (2015).  The determination as to whether the requirements are met is based on an analysis of all the evidence of record and an evaluation of the credibility and probative value of that evidence.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2015).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran contends he has PTSD due to service.  His military records confirm he had combat service during Vietnam, therefore the stressor has been conceded.  38 U.S.C.A. § 1154(b) (West 2014).

At a June 2011 VA PTSD examination, while the examiner acknowledged the Veteran's confirmed PTSD stressor, the examiner opined that the Veteran did not meet the criteria for PTSD based on the DSM-IV criteria, nor did the examiner diagnose any other psychiatric disability.

However, the Veteran's VA medical records indicate he has been receiving treatment for PTSD, and his records include notations from VA psychologists stating he has PTSD due to combat service, such as in July 2011 VA medical records.  The Board finds that treatment records persuasive because those treatment providers have experience in treating and examining Veteran's with PTSD.  Those treatment record also imply that the PTSD is due to a fear of hostile military or terrorist activities, as the Veteran engaged in combat during service.  38 C.F.R. § 3.304(f)(3) (2015).

Based on a review of the evidence, the Board concludes that service connection for PTSD is warranted.  The evidence shows that the Veteran currently has a diagnosis of PTSD.  It also shows that he has a verified in-service stressor and that PTSD is related to that stressor.

Resolving any remaining reasonable doubt in favor of the Veteran, the Board concludes that the competent evidence of record reasonably supports the Veteran's claim, and that service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The Board finds that additional development is necessary before a decision may be made regarding the remaining issues on appeal.

The Veteran las was examined by VA for the right quadriceps and hip disabilities in March 2013, over three years ago.  However, since that examination, the Veteran had a right total hip arthroplasty.  Therefore, because of that material change in the nature and possibility the severity of the right quadriceps and hip disabilities, more contemporaneous VA examinations are needed.

Accordingly, the case is REMANDED for the following action:

1.  Secure and associate with the record any VA or private treatment record for right hip and quadriceps disabilitys that are not already of record, to specifically include VA treatment records from the VA Medical Center in Columbus, Ohio from April 2011 to the present.

2.  Then, schedule the Veteran for an examination to ascertain the current severity of the service-connected right quadriceps and right hip disabilities.  The examiner must review the claims file and should note that review in the report.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's right quadriceps and right hip disabilities, noting their frequency and severity.  The examiners should also address whether there is any additional functional loss during flare-ups or due to painful motion, weakened motion, excess motion, incoordination, fatigability, or any other factors.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


